Title: To Thomas Jefferson from Margaret Bayard Smith, 2 November 1808
From: Smith, Margaret Bayard
To: Jefferson, Thomas


                  
                     dear Sir 
                     
                     
                        2 Nov 1808
                     
                  
                  I have the pleasure of transcribing for you the recipe given me by Mrs Erskine, & sincerely hope it may prove successful. 
                  With heartfelt veneration
                  
                     M. H Smith. 
                  
               